Citation Nr: 0908386	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date prior to April 16, 2004, for 
the grant of a 90 percent disability rating for amputation, 
left upper arm, above insertion of deltoid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO).  In that decision the RO 
increased the disability rating assigned for amputation, left 
upper arm, above insertion of deltoid from 80 to 90 percent, 
effective April 16, 2004.  The Veteran appealed as to the 
effective date of the increase in rating.   
 
In correspondence of April and July 2004, the Veteran raised 
a claim that rating decisions in February 1970 and November 
1985 denied a higher rating for his left arm amputation 
disability, as a result of a clear and unmistakable error 
(CUE).  This matter is referred to the RO for appropriate 
action.  

Though this matter is somewhat related to the current claim 
on appeal, it is not so inextricably intertwined with the 
present claim on appeal such that the Board could not render 
a final decision until the other issue has been considered 
below. 

In the April and July 2004 letters, the Veteran also raised 
claims of CUE in a February 1989 rating decision that denied 
service connection for hearing loss and tinnitus 
disabilities.  In The RO later granted service connection for 
bilateral sensorineural hearing loss and tinnitus, both 
effective from April 16, 2004, the date of the recent claim.  

The RO did not, however, address the Veteran's claim of CUE, 
which if granted would most likely involve a grant of an 
earlier effective date for service connection and thereby 
would provide a greater benefit to the Veteran than a mere 
grant of service connection.  Therefore, these CUE claims are 
not moot just because service connection has been granted, 
and are referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to an 
increased disability rating for amputation, left upper arm, 
above insertion of deltoid which was received on April 16, 
2004 and continuously prosecuted thereafter.  A rating 
decision in February 2006 granted a 90 percent disability 
rating effective from April 16, 2004.
 
2.  There is no medical evidence within one year prior to 
April 16, 2004 showing that the amputation, left upper arm, 
above insertion of deltoid met, met criteria for an increase 
in rating. 
	 

CONCLUSION OF LAW

The criteria for an effective date prior to April 16, 2004, 
for a grant of a 90 percent disability rating for amputation, 
left upper arm, above insertion of deltoid, have not been 
met.  38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between a veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 

The issue on appeal originally arises from a claim for an 
increased rating for amputation, left upper arm, above 
insertion of deltoid.  The RO received that claim in April 
2004 and first adjudicated the claim in a December 2004 
rating decision, in which the RO denied an increase, and then 
after the Veteran initiated an appeal on that denial, the RO 
granted an increase in a February 2006 rating decision, from 
which the Veteran appealed as to the effective date of the 
new higher rating.  

Prior to these rating decisions, the RO provided the Veteran 
appropriate VCAA notice as to the issue of entitlement to an 
increased rating for the amputation disability.  
Specifically, in June 2004, the RO notified the Veteran of 
information and evidence necessary to substantiate the claim 
for an increased rating; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  The Veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  None of the notice prior to the rating decisions 
specifically pertained to the establishment of effective 
dates, however, because the specific claim at the time of 
these decisions did not pertain to that issue.  

Nonetheless, the appeal here arises from the Veteran's 
disagreement with the effective date assigned for the grant 
of the 90 percent rating for tinnitus, following the grant of 
that rating in the February 2006 rating decision.  In this 
regard, in another context, that of original claims for 
service connection, Courts have held that in appeals arising 
from disagreement with the initially established effective 
date following the grant of service connection, once service 
connection is granted, the claim is substantiated; and on 
that basis, additional notice under 38 U.S.C.A. § 5103(a) is 
not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
same applies here with respect to the appeal as to the 
effective date assigned following the grant of the 90 percent 
rating for amputation, left upper arm, above insertion of 
deltoid. 

Nevertheless, in this case, notice applicable to the specific 
claim on appeal-as to effective date assignments following a 
grant of an increase in rating-was provided by the statement 
of the case.  See Wilson v. Mansfield, No. 07-7099 (Fed. Cir. 
October 15, 2007).  Under Wilson (citing Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision; and does not apply throughout the claim 
adjudication process since other forms of notice-such as 
contained in the rating decision, statement of the case, and 
supplemental statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  

Furthermore, the Veteran is represented by a representative, 
who, along with the Veteran, have been shown to have actual 
knowledge of the evidence needed to substantiate the claim.  
With the demonstration of actual knowledge of the evidence 
needed to substantiate the claim; and as the Veteran has had 
the opportunity to participate effectively in the processing 
of his claim, that is, the opportunity to submit evidence or 
argument on the earlier effective date claim, the purpose of 
the VCAA notice was not frustrated and the Veteran was not 
prejudiced by any defect in the VCAA notice.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of the Veteran's 
service medical records, and VA medical records including 
reports of VA examinations, and statements and other 
submissions made in support of the Veteran's claim.  

In sum, the Veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

Accordingly, the Board will proceed to a decision on the 
merits.

II.  Analysis

The Veteran contends that he is entitled to an effective date 
earlier than April 16, 2004, for the grant of a 90 percent 
disability rating for amputation, left upper arm, above 
insertion of deltoid.  He essentially claims that his 
amputation, left upper arm, above insertion of deltoid is in 
the same condition it has been in for many years.

A full review of the record shows that the Veteran submitted 
a claim for an increased rating for amputation, left upper 
arm, above insertion of deltoid, on April 16, 2004.  The 
record shows that he perfected an appeal from the February 
2006 rating decision as to the effective date assigned for a 
grant of a 90 percent disability rating for the amputation, 
left upper arm, above insertion of deltoid.
 
VA law provides that the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has indicated that the service-connected 
disability must have increased in severity to a degree 
warranting an increase in compensation.  See Hazan v. Gober, 
10 Vet. App. 511, 519 (1992).  Determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating, and (2) 
a review of all the evidence of record to determine when an 
increase in disability was "ascertainable."  Id. at 521.  In 
sum, the Board must determine the date of receipt of the 
appellant's claim for increase in rating, and then determine 
the date when it became factually ascertainable that his 
service-connected amputation, left upper arm, above insertion 
of deltoid increased in severity to an extent warranting a 90 
percent disability rating.

VA regulations provide that any "communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by" VA may be considered an informal 
claim. 38 C.F.R. § 3.155(a) (2008).  On receipt of an 
informal claim, if a formal claim has not already been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

On April 16, 2004, the Veteran submitted an informal claim 
for an increased rating for his amputation disability, which 
at that time was evaluated as 80 percent disabling.  In 
response, the RO did not provide an application to the 
Veteran to file on the matter; however, the RO addressed the 
informal claim in a December 2004 rating decision, in which 
the RO denied the claim for an increased rating.  

The Veteran initiated an appeal from that decision by filing 
a timely notice of disagreement as to the denial of an 
increase.  Then, in a February 2006 rating decision the RO 
issued a rating decision in which it granted an increase in 
rating from 80 to 90 percent, effective April 16, 2004, the 
date of the Veteran's informal claim for increase.  

After the informal claim of April 16, 2004, there are no 
formal claims from which to look back one year for a prior 
informal claim.  Therefore, April 16, 2004 is considered the 
date of receipt of the claim.  There are no previous 
communications indicating an intent to apply for benefits 
based on a claim for an increased rating for the amputation 
disability. 

In determining whether an effective date earlier than April 
16, 2004 may be granted, the Board must review the record to 
determine whether an ascertainable increase in disability 
warranting a grant of a 90 percent disability rating occurred 
within one year prior to April 16, 2004, date of the claim 
received.  

The RO considered 38 C.F.R. § 4.71, Diagnostic Codes 5120, 
and 5121 in its evaluation of the Veteran's amputation, left 
upper arm, above insertion of deltoid.   Diagnostic Codes 
5120 provides for a 90 percent disability rating for an 
amputation of the upper extremity with evidence of 
disarticulation.  Diagnostic Code 5121 provides that if the 
amputation of the arm is above the insertion of the deltoid 
the assignable disability rating is 90 and 80 percent for the 
major and minor upper extremities, respectively.   

The RO's decision to increase the rating from 80 to 90 
percent was based on evidence contained in a March 2005 VA 
examination.  There is no other medical evidence during the 
period within one year prior to April 16, 2004, on which to 
premise an earlier effective date than the one now in effect 
(April 16, 2004).  That is, during the period beginning April 
16, 2003 (one year prior to the date of claim on April 16, 
2004), there is no medical evidence making it ascertainable 
that an increase occurred.  There simply are no medical 
records at all from that period.

Regrettably, the legal rules on this are clearly articulated 
and do not allow for discretion, or for a grant based on the 
supposition that if the Veteran had been examined during the 
year prior to April 16, 2004, his service-connected condition 
would have been shown to meet the criteria for an increase to 
90 percent at an earlier date.   

The date of the March 2005 VA examination is the earliest 
date within the relevant period, on which evidence makes it 
ascertainable that the Veteran met the diagnostic criteria 
for an increase in rating to 90 percent.  On review, the 
medical records on file do not contain evidence showing an 
increase in service-connected disability warranting a 90 
percent disability rating prior to the examination and within 
the relevant one-year period beginning April 16, 2003.   
 
The record does not contain evidence showing that it is 
factually ascertainable that an increase in disability, 
warranting a 90 percent rating, had occurred during the 
period beginning April 16, 2003 and prior to April 16, 2004.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) 
and (2) (2008); see also Harper v. Brown, 10 Vet. App. 125, 
126 (1997).  Therefore, an effective date earlier than April 
16, 2004 for the grant of a 90 percent disability rating is 
not warranted based on the evidence of record.
 
The governing legal authority for establishing effective 
dates relies on very specific rules, and VA is bound by that 
authority.  See 38 C.F.R. §§ 3.157(b), 3.400(o)(2).  Thus for 
the reasons explained above, an effective date prior to April 
16, 2004 is not warranted for the grant of a 90 percent 
disability rating for amputation, left upper arm, above 
insertion of deltoid. 




ORDER

An effective date prior to April 16, 2004 for the grant of a 
90 percent disability rating for amputation, left upper arm, 
above insertion of deltoid, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


